                                          Case 4:20-cv-05494-YGR Document 31 Filed 03/22/21 Page 1 of 4




                                   1                                         *NOT FOR PUBLICATION*

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    VERONICA ANN GONZALES,                              Case No. 4:20-cv-05494-YGR
                                                       Plaintiff,                           ORDER DENYING MOTION TO REMAND AND
                                   7
                                                                                            GRANTING MOTIONS TO DISMISS
                                                  v.
                                   8
                                        JPMORGAN CHASE BANK, N.A., ET AL.,                  Re: Dkt. Nos. 7, 11, 18
                                   9
                                                       Defendants.
                                  10

                                  11

                                  12          Plaintiff Veronica Ann Gonzales brings several claims against defendants JP Morgan
Northern District of California
 United States District Court




                                  13   Chase Bank N.A. (“Chase Bank”), U.S. Bank National Association (“U.S. Bank”), Wells Fargo

                                  14   Bank N.A. (“Wells Fargo”), Quality Loan Service Corporation, Northwest Trustee Services, Inc.,

                                  15   and Juliet Bernal. Ms. Gonzales brings several causes of action related to a prior foreclosure

                                  16   including: (1) negligent misrepresentation; (2) intentional misrepresentation; (3) breach of

                                  17   contract; (4) cancellation of instruments and declaratory relief; (5) wrongful foreclosure; (6)

                                  18   conversion; and (7) quiet title.

                                  19          Now before the Court are defendants Wells Fargo, Chase Bank, and U.S. Bank’s motions

                                  20   to dismiss (Dkt. Nos. 7, 11), as well as Ms. Gonzales’ motion to remand. (Dkt. No. 18.) The

                                  21   moving defendants oppose Ms. Gonzales’ motion to remand, but, notably, Ms. Gonzales did not

                                  22   file an opposition to the motions to dismiss, despite being previously explicitly warned to do so.1

                                  23
                                              1
                                                  This matter was previously assigned to Magistrate Judge Kandis A. Westmore.
                                  24   Magistrate Judge Westmore had issued an order to show cause when Ms. Gonzales failed to
                                       respond to the motions to dismiss, and both explaining and warning Ms. Gonzales that a failure to
                                  25   respond to the pending motions to dismiss would be construed as her non-opposition. (Dkt. No.
                                       15.) Instead, outside of the deadline to file an opposition set by Magistrate Judge Westmore, Ms.
                                  26   Gonzales instead filed a separate motion to remand, arguing that there was a lack of subject matter
                                       jurisdiction, and that the case should be remanded back to California state court. (Dkt. No. 18; see
                                  27   also Dkt. No. 20 (discharging order to show cause and reassigned to a district court judge in light
                                       of Ms. Gonzales’ jurisdictional arguments and that Ms. Gonzales’ had not indicated whether she
                                  28   consented to proceed under a magistrate judge).)
                                          Case 4:20-cv-05494-YGR Document 31 Filed 03/22/21 Page 2 of 4




                                   1   The Court determined that this matter was suitable for resolution on the papers and vacated oral

                                   2   argument on these motions. (Dkt. No. 30.)

                                   3             Having carefully considered the briefing and arguments submitted in this matter, in light of

                                   4   the lack of opposition filed to the motions to dismiss, and for the reasons set forth below, the

                                   5   motion to remand is DENIED and the motions to dismiss is GRANTED.2

                                   6             Motion to Remand. As an initial hurdle facing Ms. Gonzales, a motion to remand must be

                                   7   filed within thirty (30) days from the date of removal. See 28 U.S.C. § 1447(c); Maniar v.

                                   8   F.D.I.C., 979 F.2d 782, 785 (9th Cir. 1992). Here, the case was removed on August 7, 2020 and,

                                   9   thus, the last day to timely file a motion to remand was September 7, 2020. Ms. Gonzales instead

                                  10   filed her motion to remand more than ten (10) days after this deadline on September 18, 2020.

                                  11   The motion is appropriately denied on this ground alone.

                                  12             The motion itself fares no better even considering the arguments therein. Subject matter
Northern District of California
 United States District Court




                                  13   jurisdiction here is premised on diversity jurisdiction, which factored in that Ms. Gonzales is

                                  14   domiciled in and a citizen of the state of California. Ms. Gonzales does not demonstrate that this

                                  15   calculus is incorrect.3 Indeed, Ms. Gonzales does not challenge that the defendants are sufficiently

                                  16   diverse,4 nor does she contest the amount-in-controversy requirement. Rather, Ms. Gonzales

                                  17

                                  18             2
                                                 The Court assumes a reader’s familiarity with the allegations in the operative complaint.
                                  19   The Court otherwise GRANTS defendants’ requests for judicial notice, which requests that the
                                       court take judicial notice of public documents and documents from other court proceedings. See
                                  20   MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986) (stating that a court “may take
                                       judicial notice of matters of public record outside the pleadings”); Gilbrook v. City of Westminster,
                                  21   177 F.3d 839, 858 (9th Cir. 1999) (courts “may presume that public records are authentic and
                                       trustworthy”); See United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004) (taking judicial
                                  22   notice of documents from other court proceedings).
                                                 3
                                  23             Ms. Gonzales admits that she lives in California in the motion to remand. (See Dkt. No.
                                       18 at 2.) The record generally reflects that Ms. Gonzales has otherwise lived and continues to live
                                  24   in Marin County, as reflected by the filings in this matter, as well as in several related and recent
                                       bankruptcies.
                                  25
                                             4
                                               The Court notes that Ms. Gonzales does not challenge defendants’ arguments made both in
                                  26   the removal and the briefing that Quality Loan Service Corporation, a California citizen and the
                                       substituted trustee under the deed of trust, was fraudulently joined. See Ritchey v. Upjohn Drug
                                  27   Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (“[F]raudulently joined defendants will not defeat
                                  28   removal on diversity grounds.”).

                                                                                          2
                                          Case 4:20-cv-05494-YGR Document 31 Filed 03/22/21 Page 3 of 4




                                   1   makes several frivolous arguments that she is a citizen of the state of the “People of the California

                                   2   Republic,” that she does not reside in “federal territory,” that she does not consent to the Court’s

                                   3   purported limited jurisdiction, and refuses to comply with any and all orders issued by this federal

                                   4   Court. These arguments are wholly without merit where California has been a state that has been

                                   5   part of the United States of America since 1850. See San Francisco Baykeeper, Inc. v. State

                                   6   Lands Com., 242 Cal. App. 4th 202, 232 (2015); United States v. 32.42 Acres of Land, More or

                                   7   Less, Located in San Diego Cnty., Cal., 683 F.3d 1030, 1033 (9th Cir. 2012) (“In 1850, the State

                                   8   of California acquired this land as an attribute of its sovereignty upon admission to the Union”).5

                                   9           Accordingly, for the foregoing reasons and grounds, the Court DENIES the motion to

                                  10   remand the matter back to California state court.

                                  11           Motions to Dismiss. Defendants move on several grounds to dismiss the complaint with

                                  12   prejudice, including: (1) “res judicata,” more accurately claim preclusion; (2) time-barred; and (3)
Northern District of California
 United States District Court




                                  13   failure to state a claim.

                                  14           As an initial matter, the Court notes that the granting of the motions to dismiss is

                                  15   appropriate where Ms. Gonzales did not file an opposition, especially where Ms. Gonzales was

                                  16   explicitly warned to do so and apprised of the consequences for her failure to oppose the motions.

                                  17   See Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (affirming order of dismissal for plaintiff’s

                                  18   failure to comply with local rule requiring opposition to motion to dismiss). Thus, the motions to

                                  19   dismiss are appropriately granted on this basis alone.

                                  20           Even considering the underlying substance of the motions confirms that dismissal with

                                  21   prejudice is warranted here. Indeed, Ms. Gonzales has maintained several identical prior lawsuits

                                  22   on these exact issues against the same parties (Wells Fargo, U.S. Bank), or parties in privity with

                                  23   these prior parties (Chase Bank). Specifically, former actions in 2014 and 2016 were commenced

                                  24   and then later dismissed with prejudice by Ms. Gonzales based on the substantively same

                                  25
                                               5
                                  26             Ms. Gonzales’ arguments about improper venue, that the District of Columbia is the
                                       appropriate venue for this matter instead of this federal district, also rely on a tortured reading of
                                  27   several different federal statutes and is further premised on this fundamental misunderstanding that
                                       California is a sovereign apart from the United States of America. The Court summarily rejects
                                  28   these arguments.

                                                                                           3
                                          Case 4:20-cv-05494-YGR Document 31 Filed 03/22/21 Page 4 of 4




                                   1   operative facts as brought again by Ms. Gonzales in this lawsuit. The test for claim preclusion is

                                   2   easily satisfied in this instance. See Colombo v. Kinkle, Rodiger & Spriggs, 35 Cal. App. 5th 407,

                                   3   416 (2019) (claim preclusion (res judicata) applies when “(1) the decision in the prior proceeding

                                   4   is final and on the merits; (2) the present proceeding is on the same cause of action as the prior

                                   5   proceeding; and (3) the parties in the present proceeding or parties in privity with them were

                                   6   parties to the prior proceeding”); see also Fed. Home Loan Bank of San Francisco v. Countrywide

                                   7   Fin. Corp., 214 Cal. App. 4th 1520, 1527 (2013) (“Dismissal with prejudice is determinative of

                                   8   the issues in the action and precludes the dismissing party from litigating those issues again.”);

                                   9   Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982) (“Under federal law,

                                  10   appellant does not avoid the bar of res judicata merely because he now alleges conduct by

                                  11   [defendant] not alleged in his prior suit, nor because he has pleaded a new legal theory.”).6

                                  12          Accordingly, for the foregoing reasons and grounds, the Court GRANTS the motions to
Northern District of California
 United States District Court




                                  13   dismiss with prejudice.

                                  14          Conclusion. For the foregoing reasons, the Court DENIES the motion to remand and

                                  15   GRANTS the motions to dismiss. This action is DISMISSED WITH PREJUDICE. The Clerk of the

                                  16   Court is directed to close this matter.

                                  17          This Order terminates Docket Numbers 7, 11, and 18.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 22, 2021

                                  20

                                  21
                                                                                                        YVONNE GONZALEZ ROGERS
                                  22                                                                   UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                              6
                                  27             The Court declines to specifically consider defendants’ remaining arguments for
                                       dismissal with prejudice, but notes that these articulate otherwise persuasive alternative grounds
                                  28   for dismissal with prejudice.

                                                                                         4
